DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Declaration under 37 CFR §1.130
The declaration under 37 CFR 1.130 filed 8/10/2020 is insufficient to disqualify Xiao1 (Bo Xiao, Gilbert Kogo, Gugu N. Rutherford, and Messaoud Bahoura, "Plasmonic Pixel Biosensor Based on Grazing Angle Illumination and Computational Imaging', IEEE Sensor Journal, Volume: 19, Issue:17, pp. 7313-7318, May 6, 2019, DOI: 10.1109/JSEN.2019.2914666) as prior art and therefore fails to overcome the current rejection of claims 1-17 based upon 35 USC § 102(a)(1) and 35 USC § 103 because:  the present declaration is only a naked assertion of inventorship and that fails to provide any context, explanation or evidence to support that assertion is insufficient to show that the relied-upon subject matter was the inventor’s own work. See EmeraChem Holdings, LLC v. Volkswagen Grp. of Am., Inc., 859 F.3d 1341, 123 USPQ2d 1146 (Fed. Cir. 2017). Moreover, the declaration does not contain an "unequivocal" statement from the inventor or a joint inventor that the inventor or joint inventor (or some specific combination of named inventors) invented the subject matter of the disclosure, accompanied by a reasonable explanation of the presence of additional authors, i.e. why the other authors are present in the NPL. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "[t]he image analysis method according to claim 1, before capturing the images of the nanostructure pixel sensor" in lines 1-2.  This makes the claim highly confusing. The step before “capturing images of the nanostructure pixel sensor when applying an analyte on the nanostructure pixel sensor” is “illuminating a light beam from a predetermined incident angle onto a nanostructure pixel sensor.” Does the applicant mean that the step follows the “illuminating a light beam from a predetermined incident angle onto a nanostructure pixel sensor?” Correction is required.
Claim 6 recites the limitation "[t]he image analysis method according to claim 1, before obtaining the wavelength values from the relationship of periodic spacing and brightness at the predetermined brightness value” in lines 1-3.  This makes the claim highly confusing. The step before “obtaining the wavelength values from the relationship of periodic spacing and brightness at the predetermined brightness value” is “obtaining a relationship of periodic spacing and brightness from each of the images.” Does the applicant mean that the step follows the “obtaining a relationship of periodic spacing and brightness from each of the images?” Correction is required.
Claim 7 recites the limitation "[t]he image analysis method according to claim 1, before obtaining the wavelength values from the relationship of periodic spacing and brightness at the predetermined brightness value” in lines 1-3.  This makes the claim highly confusing. The step before “obtaining the wavelength values from the relationship of periodic spacing and brightness at the predetermined brightness value” is “obtaining a relationship of periodic spacing and brightness from each of the images.” Does the applicant mean that the step follows the “obtaining a relationship of periodic spacing and brightness from each of the images?” Correction is required.
Claim 8 recites the limitation "one side of a peak in the relationship of periodic spacing and brightness” in lines 3-4. This makes the claim highly confusing. Does the applicant mean graph of periodic spacing vs brightness? Correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao1 (Bo Xiao, Gilbert Kogo, Gugu N. Rutherford, and Messaoud Bahoura, "Plasmonic Pixel Biosensor Based on Grazing Angle Illumination and Computational Imaging', IEEE Sensor Journal, Volume: 19, Issue:17, pp. 7313-7318, May 6, 2019, DOI: 10.1109/JSEN.2019.2914666).

Regarding Independent Claim 1, Xiao1 discloses an image analysis method of plasmonic sensing, comprising:
illuminating a light beam from a predetermined incident angle (Fig. 1(c) given incident angle, p. 7314, left column, 1st ¶) onto a nanostructure pixel sensor (Fig. 1 shows a single pixel, Fig. 2, shows the sensor);
capturing images of the nanostructure pixel sensor when applying an analyte on the nanostructure pixel sensor (capture images and extract data from individual plasmonic pixels to detect and measure various types of chemical and biomolecular binding events with a spectral resolution in a subnanometer range, Section I, Fig. 3 and 4);
obtaining a relationship of periodic spacing and brightness from each of the images (abstract, plasmonic pixels with a slightly different periodic spacing may display contrastive intensity/brightness at the angle, p. 7314, left column, 2nd ¶, section III, 1st ¶); and
obtaining wavelength values from the relationship of periodic spacing and brightness at a predetermined brightness value (Fig. 4, p. 7316, left column, 1st ¶) ;
determining a sensing process based on a wavelength shift of the wavelength values (section III);
wherein the nanostructure pixel sensor includes a plurality of the nanostructure pixels (Fig. 2 in view of Fig. 1), each of the nanostructure pixels includes periodic nanostructures (Fig. 1), and the relationship of periodic spacing and brightness is based on the brightness of the nanostructure pixels having different periodic spacings (p. 7314, left column, 2nd ¶; section III, 1st ¶; and “the increment of the periodic spacing is 1 nm… the layout of the pixels was designed to respond to light with wavelengths in the range of visible and near-infrared range from 400 to 899 nm,” p. 7315, left column, 2nd ¶).
Regarding Claim 2, Xiao1 discloses the image analysis method according to claim 1, before capturing the images of the nanostructure pixel sensor, further comprising:
capturing at least one image of the nanostructure pixel sensor before applying the analyte on the nanostructure pixel sensor (Fig. 5 shows before and after, p. 7316, right column, 1st ¶).
Regarding Claim 3, Xiao1 discloses the image analysis method according to claim 1, wherein the images of the nanostructure pixel sensor are captured by an image sensor at a predetermined time interval (Fig. 6, Time-lapse images captured every 5 seconds).
Regarding Claim 4, Xiao1 discloses the image analysis method according to claim 3, wherein the sensing process based on the wavelength shift of the wavelength values detects molecular absorption of the analyte (Fig. 6, edge shift).
Regarding Claim 5, Xiao1 discloses the image analysis method according to claim 1, wherein each of the wavelength values is obtained from an interpolated curve based on the relationship of periodic spacing and brightness (Fig. 6b).
Regarding Claim 6, Xiao1 discloses the image analysis method according to claim 1, before obtaining the wavelength values from the relationship of periodic spacing and brightness at the predetermined brightness value, further comprising:
calibrating the relationship of periodic spacing and brightness of each of the images based on a baseline (Section III, quantify these plasmonic responses as pixel brightness. Fig. 4(a) demonstrate an exemplary method to plot a function of pixel periodic spacing vs pixel brightness, where we extract and average RGB values inside the region of the plasmonic pixels).
Regarding Claim 7, Xiao1 discloses the image analysis method according to claim 1, before obtaining the wavelength values from the relationship of periodic spacing and brightness at the predetermined brightness value, further comprising:
normalizing the relationship of periodic spacing and brightness of each of the images (see Fig. 4a and Fig. 6b).
Regarding Claim 8, Xiao1 discloses the image analysis method according to claim 1, wherein the wavelength values obtained from the relationship of periodic spacing and brightness at the predetermined brightness value are obtained from one side of a peak in the relationship of periodic spacing and brightness (as applied to Fig. 6).
Regarding Claim 9, Xiao1 discloses the image analysis method according to claim 1, wherein the light beam illuminates the nanostructure pixel sensor from a small angle between the light beam and a surface of the nanostructure pixel sensor, and the small angle is less than 10° (see Fig. 1, grazing angle is less than 10°).
Regarding Claim 12, Xiao1 discloses the image analysis method according to claim 1, wherein a metallic thin film of the nanostructure pixels has a thickness within a range of 40 to 60 nm (Fig. 1, height of 60 nm).
Regarding Claim 13, Xiao1 discloses the image analysis method according to claim 1, wherein the periodic spacings are in a range of 400 nm to 900 nm (period of 650 nm) and a wavelength of the light beam is in a range of 400 nm to 900 nm (Fig. 4, examples of 420, 532, 650, and 808 nm).
Regarding Claim 14, Xiao1 discloses the image analysis method according to claim 1, wherein determining the sensing process based on the wavelength shift of the wavelength values determines a presence and/or amount of the analyte captured on the nanostructure pixel sensor (p. 7316, right column, 1st ¶).
Regarding Claim 15, Xiao1 discloses the image analysis method according to claim 14, wherein images of a known analyte are compared to determines the presence and/or amount of the analyte captured on the nanostructure pixel sensor (Fig. 5).
Regarding Claim 16, Xiao1 discloses the image analysis method according to claim 1, wherein the nanostructure pixels include the periodic nanostructures arranged in different periodic directions (Fig. 3(a)).
Regarding Claim 17, Xiao1 discloses the image analysis method according to claim 1, wherein each of the nanostructure pixels includes a plurality of arrays of the periodic nanostructures, and each of the arrays of the periodic nanostructures has a different periodic spacing (p. 7314, left column, 2nd ¶ and “the increment of the periodic spacing is 1 nm… the layout of the pixels was designed to respond to light with wavelengths in the range of visible and near-infrared range from 400 to 899 nm,” p. 7315, left column, 2nd ¶).

Claims 1-4 and 9-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao2 (Bo Xiao, Christian G. Carvajal, Sangeeta Rout, “Encoding Multifunctional Nanostructured Metasurfaces,” arXiv:1709.02441v1 [physics.optics] 5 Sep 2017).

Regarding Independent Claim 1, Xiao2 discloses an image analysis method of plasmonic sensing, comprising:
illuminating a light beam from a predetermined incident angle (Fig. 1C two incidence operation modes, grazing incidence mode and normal incidence mode, p. 4, 2nd ¶) onto a nanostructure pixel sensor (nanostructured metasurface, last line of p. 1, Fig. 1D);
capturing images of the nanostructure pixel sensor when applying an analyte on the nanostructure pixel sensor (Figs 2C and 2D);
obtaining a relationship of periodic spacing and brightness from each of the images (implicit as “[e]ach square represents one array in which nanostructures are arranged with a periodic spacing ranging from 400 to 899 nm (Fig. 1D). The brightness of every square indicates its transmission efficiency,” p. 2, 2nd ¶); and
obtaining wavelength values from the relationship of periodic spacing and brightness at a predetermined brightness value (distinguish a single wavelength light at a relatively narrow region (Fig. 3D), thus allowing us to define a one-to-one relationship for a full set of spectrum colors, p. 4, 2nd ¶; converts spectral information into a structural format based on a predefined structure and spectrum relationship, p. 5, 3rd ¶);
determining a sensing process based on a wavelength shift of the wavelength values (p. 5, 3rd ¶ and bridging ¶, p.5-6);
wherein the nanostructure pixel sensor includes a plurality of the nanostructure pixels (Fig. 1D), each of the nanostructure pixels includes periodic nanostructures, and the relationship of periodic spacing and brightness is based on the brightness of the nanostructure pixels having different periodic spacings (“Each square represents one array in which nanostructures are arranged with a periodic spacing ranging from 400 to 899 nm (Fig. 1D). The brightness of every square indicates its transmission efficiency,” p. 2, 2nd ¶).
Regarding Claim 2, Xiao1 discloses the image analysis method according to claim 1, before capturing the images of the nanostructure pixel sensor, further comprising:
capturing at least one image of the nanostructure pixel sensor before applying the analyte on the nanostructure pixel sensor (Figs. 2C and 2D, before image).
Regarding Claim 3, Xiao1 discloses the image analysis method according to claim 1, wherein the images of the nanostructure pixel sensor are captured by an image sensor at a predetermined time interval (timestamp, Fig. S4).
Regarding Claim 4, Xiao1 discloses the image analysis method according to claim 3, wherein the sensing process based on the wavelength shift of the wavelength values detects molecular absorption of the analyte (p. 5, 3rd ¶ and bridging ¶, p.5-6).
Regarding Claim 9, Xiao1 discloses the image analysis method according to claim 1, wherein the light beam illuminates the nanostructure pixel sensor from a small angle between the light beam and a surface of the nanostructure pixel sensor, and the small angle is less than 10° (see Fig. 1C, grazing angle is less than 10°).
Regarding Claim 10, Xiao1 discloses the image analysis method according to claim 1, wherein the light beam is emitted from a side of the nanostructure pixel sensor opposite away from the nanostructure pixels, and the nanostructure pixel sensor is transparent or semi-transparent (normal incidence mode, Fig. 1C, p. 3, last ¶, Fig. 2C and 2D, transparency implicit).
Regarding Claim 11, Xiao1 discloses the image analysis method according to claim 1, wherein the light beam is emitted from a side of the nanostructure pixel sensor, the images of the nanostructure pixel sensor are captured from an opposite side of the nanostructure pixel sensor, and the nanostructure pixel sensor is transparent or semi-transparent (normal incidence mode, Fig. 1C, p. 3, last ¶, Fig. 2C and 2D, transparency implicit).
Regarding Claim 12, Xiao1 discloses the image analysis method according to claim 1, wherein a metallic thin film of the nanostructure pixels has a thickness within a range of 40 to 60 nm (Fig. 1F, “metasurface with a 40 nm Ag thin film, p. 2, last ¶).
Regarding Claim 13, Xiao1 discloses the image analysis method according to claim 1, wherein the periodic spacings are in a range of 400 nm to 900 nm (“[e]ach square represents one array in which nanostructures are arranged with a periodic spacing ranging from 400 to 899 nm (Fig. 1D). The brightness of every square indicates its transmission efficiency,” p. 2, 2nd ¶) and a wavelength of the light beam is in a range of 400 nm to 900 nm (Fig. 1E)
Regarding Claim 14, Xiao1 discloses the image analysis method according to claim 1, wherein determining the sensing process based on the wavelength shift of the wavelength values determines a presence and/or amount of the analyte captured on the nanostructure pixel sensor (“phase delay in the medium meets the matching condition, where the incident light wavelength is approximately the value of n (refractive index) times of the nanostructure periodicity (λ0 ≈ nd). An average location shift, equivalent to 4 nm spectral shift, was observed using an 808 nm laser diode source,” p. 3, 2nd ¶).
Regarding Claim 15, Xiao1 discloses the image analysis method according to claim 14, wherein images of a known analyte are compared to determines the presence and/or amount of the analyte captured on the nanostructure pixel sensor (Fig. 2B, “concentrations of the NaCl solutions were 5%, 10%, 15% and 20% in deionized water, corresponding to refractive indices of 1.3418, 1.3505, 1.3594, and 1.3684, respectively”).
Regarding Claim 16, Xiao1 discloses the image analysis method according to claim 1, wherein the nanostructure pixels include the periodic nanostructures arranged in different periodic directions (“[e]ach square represents one array in which nanostructures are arranged with a periodic spacing ranging from 400 to 899 nm,” p. 2, 2nd ¶, Fig. 1D, “[t]he increment of the period is 1 nm from left to right and 10 nm from bottom to top.”) 
Regarding Claim 17, Xiao1 discloses the image analysis method according to claim 1, wherein each of the nanostructure pixels includes a plurality of arrays of the periodic nanostructures, and each of the arrays of the periodic nanostructures has a different periodic spacing (“[e]ach square represents one array in which nanostructures are arranged with a periodic spacing ranging from 400 to 899 nm,” Fig. 1D, p. 2, 2nd ¶).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao1 (Bo Xiao, Gilbert Kogo, Gugu N. Rutherford, and Messaoud Bahoura, "Plasmonic Pixel Biosensor Based on Grazing Angle Illumination and Computational Imaging', IEEE Sensor Journal, Volume: 19, Issue:17, pp. 7313-7318, May 6, 2019, DOI: 10.1109/JSEN.2019.2914666) in view of Xiao2 (Bo Xiao, Christian G. Carvajal, Sangeeta Rout, “Encoding Multifunctional Nanostructured Metasurfaces,” arXiv:1709.02441v1 [physics.optics] 5 Sep 2017).
Regarding Claim 10, Xiao1 discloses the image analysis method according to claim 1; however, it is silent regarding, wherein the light beam is emitted from a side of the nanostructure pixel sensor opposite away from the nanostructure pixels, and the nanostructure pixel sensor is transparent or semi-transparent.
Xiao2 discloses two incidence operation modes (Fig. 1C, p. 3, last ¶, Fig. 2C and 2D). The two modes provide different information. The test in normal incidence mode indicates the positions of the corresponding sensing responses. Transparency or semi-transparency is inherent for normal incidence measurement. The change of the position gives information of the biomolecular interaction.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to use normal incidence mode so that the light beam is emitted from a side of the nanostructure pixel sensor opposite away from the nanostructure pixels, and the nanostructure pixel sensor is transparent or semi-transparent, to obtain different information.
Regarding Claim 11, Xiao1 discloses the image analysis method according to claim 1; however, it is silent regarding, wherein the light beam is emitted from a side of the nanostructure pixel sensor, the images of the nanostructure pixel sensor are captured from an opposite side of the nanostructure pixel sensor, and the nanostructure pixel sensor is transparent or semi-transparent.
Xiao2 discloses two incidence operation modes (Fig. 1C, p. 3, last ¶, Fig. 2C and 2D). The two modes provide different information. The test in normal incidence mode indicates the positions of the corresponding sensing responses. Transparency or semi-transparency is inherent for normal incidence measurement. The change of the position gives information of the biomolecular interaction.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to use normal incidence mode so that the light beam is emitted from a side of the nanostructure pixel sensor, the images of the nanostructure pixel sensor are captured from an opposite side of the nanostructure pixel sensor, and the nanostructure pixel sensor is transparent or semi-transparent, to obtain different information.

Regarding Claim 5, Xiao1 discloses the image analysis method according to claim 1, wherein each of the wavelength values is obtained from an interpolated curve based on the relationship of periodic spacing and brightness (implicit as “[e]ach square represents one array in which nanostructures are arranged with a periodic spacing ranging from 400 to 899 nm (Fig. 1D). The brightness of every square indicates its transmission efficiency,” p. 2, 2nd ¶).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao2 (Bo Xiao, Christian G. Carvajal, Sangeeta Rout, “Encoding Multifunctional Nanostructured Metasurfaces,” arXiv:1709.02441v1 [physics.optics] 5 Sep 2017).

Regarding Claims 6 and/or 7, Xiao1 discloses the image analysis method according to claim 1; however, it is silent regarding, further comprising: calibrating the relationship of periodic spacing and brightness of each of the images based on a baseline and/or normalizing the relationship of periodic spacing and brightness of each of the images before obtaining the wavelength values from the relationship of periodic spacing and brightness at the predetermined brightness value, 
The examiner takes official notice that calibrating and/or normalizing a measurement is a standard procedure in the art with the benefit of obtaining a repeatable basis for reference.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to calibrate the relationship of periodic spacing and brightness of each of the images based on a baseline and/or normalize the relationship of periodic spacing and brightness of each of the images before obtaining the wavelength values from the relationship of periodic spacing and brightness at the predetermined brightness value in order to obtain a repeatable basis for reference.
Regarding Claim 8, Xiao1 discloses the image analysis method according to claim 1; however, it is silent regarding, wherein the wavelength values obtained from the relationship of periodic spacing and brightness at the predetermined brightness value are obtained from one side of a peak in the relationship of periodic spacing and brightness.
Choosing one side of a peak, its maximum, or the other side represent a finite number of possibilities. It would have been obvious to try obtaining the wavelength values from the relationship of periodic spacing and brightness at the predetermined brightness value from one side of a peak in the relationship of periodic spacing and brightness as it would be obvious to try choosing from finite solutions with reasonable expectation of success as long as the same procedure is consistently followed throughout the measurement.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0199127 A1 discloses nanograting sensor devices and fabrication methods thereof comprising a plasmonic thin film with nanostructure patterns and structures one can tune transmission peak position or resonance wavelength.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099. The examiner can normally be reached M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIOLETA A PRIETO/           Primary Examiner, Art Unit 2877